Citation Nr: 1723410	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-24 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.  The Veteran died in September 2010.  The Appellant is claiming as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In her September 2013 VA Form 9, the Appellant requested a Board videoconference hearing.

In an October 2016 letter, the RO provided the Appellant with the day, time, and location of her Board hearing.  This letter was returned by the United States Postal Service (USPS) and was not resent by the RO.  The Appellant was not afforded notice of her December 2016 Board hearing. 

Accordingly, the case is REMANDED for the following action:

After obtaining the Appellant's current address, the AOJ should schedule her for a videoconference hearing before a member of the Board.  Notify the Appellant and her representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the record.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




